            Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
ERICK HESS,                            :
                                       :
                Plaintiff,             :              CASE NO.: __________________
                                       :
      -against-                        :              COMPLAINT
                                       :
PROGENICS PHARMACEUTICALS, INC., :                    DEMAND FOR JURY TRIAL
DAVID W. MIMS, PAT FABBIO, ANN         :
MACDOUGALL, GÉRARD BER,                :
BRADLEY L. CAMPBELL, ERIC J. ENDE, :
KAREN JEAN FERRANTE, and HEINZ         :
MÄUSLI,                                :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff Erick Hess (“Plaintiff”), by and through his attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Progenics Pharmaceuticals, Inc.

(“Progenics” or the “Company”) and members of the Company’s executive officers and board of

directors (collectively referred to as the “Board” or the “Individual Defendants” and, together with

Progenics, the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United

States Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9.

Plaintiff’s claims arise in connection with the proposed acquisition by Lantheus Holdings, Inc.

(“Lantheus”), to acquire all of the issued and outstanding shares of the Company.

       2.       On October 1, 2019, Progenics entered into an Agreement and Plan of Merger (the



                                                1
            Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 2 of 17



“Merger Agreement”) by and among the Company, Lantheus, and Plato Merger Sub, Inc. (“Merger

Sub”), an entity formed for the sole purpose of completing the merger, pursuant to which Merger

Sub will merge with and into the Company, with the Company surviving the merger as a wholly-

owned subsidiary of Lantheus (the “Proposed Transaction”).

       3.       Under the terms of the Merger Agreement, each stockholder of Progenics common

stock will be entitled to receive .2502 shares of Lantheus common stock per each share of

Progenics common stock held by them (the “Merger Consideration”).

       4.       On November 12, 2019, in order to convince Progenics’ public common

stockholders to vote in favor or against the merger, the Board authorized the filing of a materially

incomplete and misleading Joint Registration Statement on Form S-4 (the “Registration

Statement”) with the SEC. The Registration Statement contains materially incomplete and

misleading information concerning the valuation analyses performed by Progenics’ financial

advisor, Jefferies LLC (“Jefferies”), in support of its fairness opinion.

       5.       The shareholder vote will be scheduled in the coming weeks, as the Proposed

Transaction is set to close in the first quarter of 2020 (the “Shareholder Vote”). It is imperative

that the material information that has been omitted from the Registration Statement is disclosed to

the Company’s stockholders prior to the Shareholder Vote so they can properly determine whether

to vote for or against the Proposed Transaction.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Progenics’

public common shareholders sufficiently in advance of the upcoming Shareholder Vote or, in the




                                                   2
          Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 3 of 17



event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

        8.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

Exchange Act and Rule 14a-9.

        9.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. The Company has its principal executive offices at One World Trade

Center, 47th Floor, New York, New York 10007. Moreover, the Company’s common stock trades

on the Nasdaq, which is also headquartered in this District. See, e.g., United States v. Svoboda,

347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                             PARTIES




                                                 3
          Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 4 of 17



        11.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Progenics common stock.

        12.    Defendant Progenics is a Delaware company with its principal executive office

located at One World Trade Center, 47th Floor, New York, New York 10007. Progenics

develops, manufactures, and commercializes pharmaceutical products and other technologies to

target, diagnose, and treat cancer in the United States and internationally. Progenics’ common

stock trades on the Nasdaq under the ticker symbol “PGNX.”

        13.    Defendant David W. Mims has served as Interim Chief Executive Officer of the

Company since November 2019.

        14.    Defendant Pat Fabio is, and has been at all relevant times, Chief Financial Officer

and Executive Vice President of the Company.

        15.    Defendant Ann MacDougall has served as Interim Chairman of the Board since

November 2019.

        16.    Defendant Gérard Ber has served as a director of the Company since November

2019.

        17.    Defendant Bradley L. Campbell is, and has been at all relevant times, a director

of the Company.

        18.    Defendant Eric J. Ende has served as a director of the Company since November

2019.

        19.    Defendant Karen Jean Ferrante is, and has been at all relevant times, a director of

the Company.

        20.    Defendant Heinz Mäusli has served as a director of the Company since November

2019.




                                                4
          Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 5 of 17



        21.      The defendants identified in paragraphs 13 through 20 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Progenics, the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

        22.      Progenics, which has been listed on Nasdaq since 1997, was incorporated in

Delaware in 1986, commenced principal operations in 1988, and throughout has been engaged

primarily in pharmaceutical research and development efforts. Today, Progenics is an oncology

company focused on the development and commercialization of innovative targeted medicines and

artificial intelligence to find, fight and follow cancer.

        23.      Lantheus was incorporated under the laws of the State of Delaware in November

2007 under the name ACP Lantern Holdings, Inc. In 2008, ACP Lantern Holdings, Inc. changed

its name to Lantheus MI Holdings, Inc. and, in 2014, changed its name again to Lantheus Holdings,

Inc. Lantheus Holdings is a leader in the development, manufacturing, and commercialization of

innovative diagnostic medical imaging agents and products across a range of imaging modalities,

including echocardiography and nuclear imaging. Lantheus’ commercial products are used by

cardiologists, nuclear physicians, radiologists, internal medicine physicians, technologists and

sonographers working in a variety of clinical settings.

        24.      On October 2, 2019, Progenics and Lantheus jointly announced the Proposed

Transaction. The press release stated as follows:



                  Lantheus to Acquire Progenics to Form a Leading Precision
                       Diagnostics Imaging and Therapeutics Company

              Highly Complementary Portfolio of Ultrasound and Radiopharmaceutical



                                                  5
Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 6 of 17



 Diagnostics and Oncology Therapeutics

 Lantheus’ Proven Commercial, Manufacturing and Operational Excellence
 Well Positioned to Optimize the Combined Company’s Innovative
 Diagnostic and Radiopharmaceutical Portfolio

 Progenics Shareholders to Receive 0.2502 Shares of Lantheus Common
 Stock for Each Share of Progenics Stock in All-Stock Transaction

 Exchange Ratio Represents ~35% Aggregate Ownership Stake in the
 Combined Company and Implies Premium of 21.5% to Progenics’ 30-Day
 VWAP

 Diversifies Revenue Streams, Enhances Cash Flow Generation and
 Positions Combined Company for Sustainable, Long-Term, Profitable
 Growth

 NORTH BILLERICA, MA and NEW YORK, October 2, 2019 --
 Lantheus Holdings, Inc. (NASDAQ: LNTH) (“Lantheus”), parent company
 of Lantheus Medical Imaging, Inc. (“LMI”), a leader in the development,
 manufacture and commercialization of innovative diagnostic imaging
 agents and products, and Progenics Pharmaceuticals, Inc. (NASDAQ:
 PGNX) (“Progenics”), an oncology company developing innovative
 medicines and artificial intelligence to find, fight and follow cancer, today
 announced a definitive agreement for Lantheus to acquire Progenics in an
 all-stock transaction. The transaction has been unanimously approved by
 the Boards of Directors of both companies.

 Under the terms of the agreement, Lantheus Holdings will acquire all of the
 issued and outstanding common shares of Progenics stock at a fixed
 exchange ratio. Progenics shareholders will receive 0.2502 shares of
 Lantheus Holdings stock for each share of Progenics stock, representing
 approximately a 35% aggregate ownership stake in the combined company.
 The exchange ratio implies a 21.5% premium to Progenics’ 30-day volume
 weighted average closing stock price (“VWAP”).1

 Progenics is an oncology company focused on the development and
 commercialization of innovative targeted medicines and artificial
 intelligence to find, fight and follow cancer. Progenics takes a leading role
 in developing diagnostics that help guide physicians and therapeutics that
 treat patients. The company’s oncology-focused portfolio currently
 includes three FDA approved products as well as a rich product pipeline.
 AZEDRA®, approved in July 2018, is the first and only FDA approved
 product used to treat adult and pediatric patients 12 years and older for the
 ultra-orphan indications of pheochromocytoma and paraganglioma.
 Progenics’ other approved products are oral and subcutaneous formulations



                                      6
Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 7 of 17



 of RELISTOR®, which are licensed to Bausch Health Companies Inc.

 The combination of Lantheus and Progenics forms an innovative company
 with a diversified diagnostic and therapeutics portfolio. The transaction
 leverages Lantheus’ long-standing expertise in complex manufacturing,
 supply chain and commercial excellence, with Progenics’ three leading
 FDA approved products, clinical pipeline and development capabilities.
 Anchored by Lantheus’ leading microbubble franchise, the resulting
 company’s robust portfolio includes additional radiopharmaceutical
 products for precision diagnostics and therapeutics in the field of oncology
 as well as a related artificial intelligence platform with a 510(k) approved
 application in oncology. The two companies had pro forma combined
 revenue of $370.1 million for the 12 months ended June 30, 2019.

 “A long-term pioneer in medical diagnostics, Lantheus remains an industry
 leader in radiopharmaceuticals as well as the world-wide leader of
 ultrasound contrast agents. With this combination, we broaden our reach in
 emerging uses of radioisotopes for precision diagnostics and the exciting
 and expanding field of radiopharmaceuticals in oncology treatment,” said
 Mary Anne Heino, President and Chief Executive Officer of Lantheus.
 “Lantheus will be a leader in radiopharmaceutical innovation, providing
 medical professionals with essential tools and therapies to diagnose and
 treat neuroendocrine tumors and prostate cancer patients.               Our
 complementary strengths, radiopharmaceutical manufacturing and supply
 chain expertise, and focus on commercial execution will deliver sustainable
 and diversified revenue streams and increase our gross margin potential.
 We have assessed the strategic fit with Progenics for a number of years and
 I am pleased that we are finally able to make this combination come to
 fruition; I believe that the combined company will be well positioned for
 long-term value creation for all of our stockholders.”

 “Today marks the beginning of an exciting new chapter for Progenics. This
 combination unlocks additional value for stakeholders and stockholders
 alike through Lantheus’ enhanced resources and R&D capabilities, proven
 commercial expertise and complementary portfolio of products. The
 transaction also creates value for Progenics stockholders through a
 significant premium and the opportunity to participate in the future growth
 of Lantheus,” said Mark Baker, Chief Executive Officer of Progenics.
 “Lantheus shares our confidence in the potential of our promising pipeline,
 and we believe that Lantheus will provide additional commercialization
 expertise and resources to further advance AZEDRA’s® launch and deliver
 substantial revenue growth. This compelling opportunity would not have
 been possible without the hard work and dedication of our talented
 employees. We have gotten to know Lantheus’ Board and management
 team extremely well as we have discussed this combination over the past
 nine months and we look forward to working together to continue



                                     7
Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 8 of 17



 developing innovative products to target diseases and improve treatment for
 patients around the world.”

 Upon completion of the acquisition, which is intended to be tax-free to
 Progenics’ stockholders for U.S. federal income tax purposes, the combined
 company will continue to be headquartered in North Billerica,
 Massachusetts and will trade on the NASDAQ under the ticker symbol:
 LNTH.

 The combined company will be led by Lantheus Chief Executive Officer
 Mary Anne Heino, who brings 30 years of diverse life sciences industry
 experience with deep pharmaceutical and operational expertise, including
 commercializations across complex market channels that will help
 maximize the success of Progenics’ development pipeline and commercial
 assets. Ms. Heino will be supported by Chief Financial Officer Robert J.
 Marshall Jr., CFA, who brings over three decades of finance experience,
 including in healthcare M&A, capital markets, investor relations and
 corporate financial planning and analysis, and Chief Operations Officer
 John Bolla, who has over 22 years of diverse supply chain, global operations
 and manufacturing experience from pilot to full-scale manufacturing of
 complex pharmaceutical products. Following the closing, Bradley
 Campbell, currently a member of Progenics’ Board of Directors, will be
 added as a member of the Board of Directors of Lantheus Holdings.

 Compelling Strategic and Financial Rationale

 Robust portfolio of precision diagnostic and therapeutic products:
 With complementary strengths and products, the resulting company will
 serve patients and healthcare professionals across the continuum of critical
 diagnosis and care. Progenics enhances Lantheus’ R&D platform,
 combining to form an innovative development portfolio of precision
 diagnostics and oncology therapeutics.

 Sustainable and diversified revenue growth: This transaction bolsters
 and diversifies Lantheus’ revenue growth, which is anchored by
 DEFINITY’s® continued strong performance and the expansion of its
 microbubble franchise. The combined company will focus on advancing
 the successful commercialization of AZEDRA® to drive revenue growth
 and on maximizing the value of its development pipeline, which we believe
 has significant market potential.      Supported by Lantheus’ proven
 manufacturing, supply chain and clinical development expertise in the field
 of radiopharmaceuticals, the combination is expected to drive enhanced
 revenue growth over the long term.

 Attractive returns and enhanced cash flow generation potential:
 Through enhanced revenue growth and significant realizable cost savings



                                     8
         Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 9 of 17



             opportunities through the elimination of redundant costs and process and
             scale efficiencies, Lantheus is expected to improve its gross margin profile
             into the future. The company expects to generate approximately $15 to $20
             million in run-rate cost savings by 2022. These savings are related primarily
             to public company costs and G&A expenses. With improved top line
             growth, operational execution and synergy opportunities, the transaction is
             expected to enhance the company’s cash flow generation and be accretive
             to adjusted and reported EPS by 2022 and 2023, respectively.

             Experienced executive management team: The combined company will
             be led by a management team with deep experience in the development,
             manufacturing and commercialization of precision diagnostics and
             radiopharmaceuticals, and will continue to deploy a team of highly
             specialized field personnel. The Lantheus Board of Directors is committed
             to overseeing and incentivizing management to ensure alignment with
             stockholders’ interests.

             Additional Transaction Details

             The transaction is expected to close in the first quarter of 2020, subject to
             approval by Lantheus and Progenics stockholders, regulatory approvals,
             and customary closing conditions.

       25.      The Merger Consideration represents inadequate compensation for Progenics’

shares given the Company’s strong recent financial performance and bright economic outlook.

Therefore, it is imperative that shareholders receive the material information (discussed in detail

below) that Defendants have omitted from the Registration Statement, which is necessary for

shareholders to properly exercise their corporate suffrage rights and in order to cast an informed

vote on the Proposed Merger.

B. The Registration Statement Omits Certain Material Information

       26.      On December 6, 2019, Defendants authorized the filing of a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated

to carefully review the Registration Statement before it was filed with the SEC and disseminated

to the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents or omits material information



                                                  9
         Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 10 of 17



concerning the financial analyses conducted by Jefferies, information which is necessary for

Progenics’ shareholders to make an informed decision on how to vote their shares, in violation of

Sections 14(a) and 20(a) of the Exchange Act, and SEC Rule 14a-9.

       27.     With respect to Jefferies’ Discounted Cash Flow Analysis of Progenics, the

Registration Statement fails to disclose: (i) the standalone unlevered, after-tax free cash flows; (ii)

the implied terminal value; (iii) the assumptions behind applying a perpetuity growth rate of

(10.00)% to 0.0%; (iv) the inputs and assumptions behind selecting a discount rate range of 11.5%

to 12.5%; and (v) the implied enterprise values for Progenics.

       28.     With respect to Jefferies’ Discounted Cash Flow Analysis of Lantheus, the

Registration Statement fails to disclose: (i) the standalone unlevered, after-tax free cash flows; (ii)

the implied terminal value; (iii) the assumptions behind applying a perpetuity growth rate of 3.5%

to 4.5%; (iv) the inputs and assumptions behind selecting a discount rate range of 7.8% to 8.8%;

and (v) the implied enterprise values for Lantheus.

       29.     Furthermore, the Registration Statement fails to disclose whether Progenics’

$1.29B in Net Operating Loss (“NOLs”) at $15.25 per share gross, or Lantheus’ $207M in NOLs

at $5.37 per share gross, were included in either Discounted Cash Flow Analysis.

       30.     These key inputs are material to Progenics stockholders, and their omission renders

the summaries of Jefferies’s Discounted Cash Flow Analyses incomplete and misleading. As one

highly-respected law professor explained regarding these crucial inputs, in a DCF analysis a

banker takes management’s forecasts, and then makes several key choices “each of which can

significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev.

1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal value…”

Id. As Professor Davidoff explains:




                                                  10
         Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 11 of 17



             There is substantial leeway to determine each of these, and any change can
             markedly affect the discounted cash flow value. For example, a change in
             the discount rate by one percent on a stream of cash flows in the billions of
             dollars can change the discounted cash flow value by tens if not hundreds
             of millions of dollars….This issue arises not only with a discounted cash
             flow analysis, but with each of the other valuation techniques. This dazzling
             variability makes it difficult to rely, compare, or analyze the valuations
             underlying a fairness opinion unless full disclosure is made of the various
             inputs in the valuation process, the weight assigned for each, and the
             rationale underlying these choices. The substantial discretion and lack of
             guidelines and standards also makes the process vulnerable to manipulation
             to arrive at the “right” answer for fairness. This raises a further dilemma in
             light of the conflicted nature of the investment banks who often provide
             these opinions.

Id. at 1577-78. Without the above-mentioned information, Progenics stockholders cannot evaluate

for themselves the reliability of Jefferies’ Discounted Cash Flow Analyses, and so make a

meaningful determination of whether the implied equity value per share ranges reflect the true

values of Progenics and Lantheus or was the result of an unreasonable judgment by Jefferies, and

make an informed decision regarding whether to vote in favor of the Proposed Transaction.

       31.      With respect to Jefferies’ Selected Companies Analyses for both Progenics and

Lantheus, the Proxy omits the individual multiples and metrics for the companies observed by

Jefferies. A fair summary of a selected companies analysis requires the disclosure of the individual

multiples for each company observed. Merely providing the low, high, and median values of the

multiples that a banker applied without any further information is insufficient, as shareholders are

unable to assess whether the banker applied appropriate multiples, or, instead, applied

unreasonably low multiples in order to present the Merger Consideration in the most favorable

light. Accordingly, the omission of this material information renders the summary of this analysis

provided in the Proxy misleading.

       32.      With respect to Jefferies’ analyses of premiums paid, the Registration Statement

fails to disclose: (i) the transactions observed by Jefferies in the analyses; and (ii) the premiums



                                                  11
           Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 12 of 17



paid in the transactions.

          33.   In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the Shareholder Vote, Plaintiff will be

unable to make an informed decision concerning whether to vote his shares, and he is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.

                                           COUNT I
           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          34.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          35.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          36.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          37.   The omission of information from a Registration Statement will violate Section

14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted



                                                 12
         Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 13 of 17



information.

       38.     Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common shareholders’ support for the Proposed Transaction.                 Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding the valuation analyses performed by Jefferies

in support of its fairness opinion.

       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to the Company’s shareholders although they could have done so without

extraordinary effort.

       40.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most

if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction; indeed, the Registration Statement states that Jefferies

reviewed and discussed its financial analysis with the Board, and further states that the Board

considered the financial analysis provided by Jefferies, as well as the fairness opinion and the

assumptions made and matters considered in connection therewith. Further, the Individual

Defendants were privy to and had knowledge of the projections for the Company and the details




                                                  13
         Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 14 of 17



surrounding the process leading up to the signing of the Merger Agreement. The Individual

Defendants knew or were negligent in not knowing that the material information identified above

has been omitted from the Registration Statement, rendering the sections of the Registration

Statement identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review Jefferies’ analysis in connection with their receipt

of the fairness opinions, question Jefferies as to its derivation of fairness, and be particularly

attentive to the procedures followed in preparing the Registration Statement and review it carefully

before it was disseminated, to corroborate that there are no material misstatements or omissions.

       41.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information

from the Registration Statement or failing to notice the material omissions in the Registration

Statement upon reviewing it, which they were required to do carefully as the Company’s directors.

Indeed, the Individual Defendants were intricately involved in the process leading up to the signing

of the Merger Agreement and preparation and review of the Company’s financial projections.

       42.     Progenics is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Registration Statement.

       43.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of their right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy

at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected

from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                 14
           Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 15 of 17



                                       COUNT II
  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of Progenics within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Progenics, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          46.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          47.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          48.   In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the



                                                 15
         Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 16 of 17



Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and




                                                 16
      Case 1:19-cv-11683-VSB Document 1 Filed 12/20/19 Page 17 of 17



     D.      Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.



Dated: December 20, 2019                            MONTEVERDE & ASSOCIATES PC
                                                    /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel:(212) 971-1341
                                                    Fax:(212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                               17
